DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 170-172 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (previously cited) in view of Ames (previously cited).
Chen et al. teach compositions for disinfecting cleaning and for use against bacteria (see abstract and example 3). The envisioned composition is provided as two parts that include hydrogen peroxide, peracetic acid, acetic acid, and water, where the two parts are combined and diluted for a ready to use preparation (see paragraphs 21 and 34). An example is provided where part A includes 3 wt% peracetic acid, 30 wt% hydrogen peroxide, and 3 wt% acetic acid (see example 1, concentrate 1). A dilution is prepared by combining part B and water with part A such that the part A composition is present at 20g/L. This corresponds to a ratio of peracetic acid to hydrogen peroxide of 0.1, a peracetic acid concentration of 0.06 wt%, a hydrogen peroxide concentration of 0.6 wt%, and an acetic acid concentration of 0.06 wt% (as calculated by the examiner). More generally, Chen et al. teach a concentration preferred 2 to 30 g/L dilution range for a similar concentrate with the same hydrogen peroxide, peracetic acid, and acetic acid proportions. This yields a range of peracetic acid at 0.006% to 0.09 wt%, hydrogen peroxide at 0.06% to 0.9 wt%, and acetic acid at 0.006% to 0.09 wt%. The limitations of instant claims 170 and 171 fall at the upper end of these ranges which is also near the exemplified concentration. As detailed in MPEP 2144.05(I), the proportions are so close 
Ames teaches the inclusion of sulfuric acid at up to 3 wt% as a catalyst for equilibrium disinfecting peracid solutions composed of acetic acid, peracetic acid, and hydrogen peroxide (see paragraphs 24-32 and 39 and example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sulfuric acid as taught by Ames to the composition of Chen et al. as the application of the same technique to a similar product in order to yield the same improvement. The use of a sulfuric acid proportion within the range taught by Ames would then follow. Given the overlap between the instantly claimed range and that of Ames, the claimed range is obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Given the concentration of known antibacterial actives, the modified composition would be capable of killing some bacterial spores, absent evidence to the contrary. While the instant disclosure points to potentiation between peracetic acid and hydrogen peroxide at a subset of its tested concentrations, no tests were conducted by the instant applicant that explored the . 

Claims 1, 170-173, and 176 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ames as applied to claims 1 and 172 above, and further in view of Dada et al. (previously cited).
	Chen et al. in view of Ames render obvious the limitations of instant claim 1 where a range that embraces that instantly claimed for sulfuric acid is taught. A precise value for the proportion of sulfuric acid is not taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight ratio of approximately 0.38, relative to the peracetic acid (see example 3). Ethylenediaminetetraacetic acid is taught as a stabilizer of the hydrogen peroxide (see paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition of Chen et al. since it would fall within the range envisioned by Ames and is exemplified by Dada et al. This then results in a proportion of sulfuric acid in the diluted composition of Chen et al. being 0.023 wt%. It additionally would have been obvious to add .

Claims 1 and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B (previously cited) in view of Masuda et al. (previously cited) and Ames (previously cited).
Nicolle B teaches compositions for disinfecting a hemodialysis machine (see page 3 second column lines 15-20 and first column lines 21-22 and page 3 first column lines 23-35). The envisioned compositions contain 6 to 8 wt% hydrogen peroxide, 2-10 wt% acetic acid, and 0.1 to 1 wt% peracetic acid (see page 3 first column lines 23-35). The composition in several examples is employed at various dilutions of an aqueous concentrate called Dialox® composed of 7 wt% hydrogen peroxide, 3.5 wt% acetic acid, and 0.35 wt% peracetic acid (see page 3 first column lines 23-35). An optimal range for cleaning dialyzers for reuse is 1/10 to 2/7 (see page 5 lines 16-20 and second column lines 1-8). This corresponds to a range of 0.032 to 0.086 wt% peracetic acid, 0.64 to 1.175 wt% hydrogen peroxide, 0.32 to 0.86 wt% acetic acid and a ratio of peracetic acid to hydrogen peroxide of 0.05. These ranges overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). The 1/10 dilution is taught to be sufficient to yield a 6-7 log reduction in various bacteria including Bacillus cereus spores in five minutes (see example 2). The 1/10 dilution yields peracetic acid at 0.032 wt%, hydrogen peroxide at 0.64 wt%, and acetic acid at 0.032 wt%. The presence of sulfuric 
Masuda et al. teach compositions for cleaning dialyzers composed of an aqueous solution of hydrogen peroxide, peracetic acid, and acetic acid (see abstract). The envisioned proportions are 0.1 to 1.1 wt% for hydrogen peroxide, 0.001-0.05 wt% for peracetic acid, and acetic acid for 0.007 to 0.3 wt% (see lines 67-76). These ranges overlap with those instantly claimed.
Ames teaches the inclusion of sulfuric acid at up to 3 wt% as a catalyst for equilibrium disinfecting peracid solutions composed of acetic acid, peracetic acid, and hydrogen peroxide (see paragraphs 24-32 and 39 and example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition within the optimal range of Nicolle B in regard to the hydrogen peroxide and peracetic acid concentrations because they teach to do so. Given the ratio of 0.05 of peracetic acid to hydrogen peroxide that these compositions provide and the overlap in ranges of the proportions of these two components with the instantly recited ranges, selections within the range of Nicolle B would encounter concentrations that are instantly claimed. It also would have been obvious to adjust the proportion of acetic acid downward given the teachings of Masuda et al. who highlight the suitability of a lower spanning and overlapping range for this component in similar composition employed for the same use. It is also of note that the exemplified values in example 3 of Nicolle B are very close to the upper end of the claimed ranges. It further would have been obvious to add sulfuric acid as taught by Ames to the composition of Nicolle B as the application of the same technique to a . 

Claims 1, 172-173, and 176 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B in view of Masuda et al. and Ames as applied to claims 1 and 172 above, and further in view of Dada et al. (previously cited).
	Nicolle B in view of Masuda et al. and Ames render obvious the limitation of instant claim 1 where a range that embraces that instantly claimed for sulfuric acid is taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition of Nicolle B since it would fall within the range envisioned by Ames and is exemplified by Dada et al. This then results in a proportion of sulfuric acid in the 1/10 diluted composition of Nicolle B being 0.012 wt%. It additionally would have been obvious to add ethylenediaminetetraacetic acid as the application of the same technique to a similar product in order to yield the same improvement, namely stabilization of the hydrogen peroxide. Therefore claims 1, 172-173, and 176 are obvious over Nicolle B in view of Masuda et al., Ames, and Dada et al.

Claims 173-175 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B in view of Masuda et al. and Ames as applied to claims 1 and 172 above or Nicolle B in view of Masuda et al., Ames, and Dada et al. as applied to claims 1, 172-173, and 176 above, and separately, each further in view of Berentsveig et al. (previously cited)
The modified Nicolle B teachings render obvious the limitations of instant claim 1. The presence of a buffer or corrosion inhibitor is not explicitly detailed.
Berentsveig et al. teach an aqueous disinfecting composition envisioned for disinfecting and sterilizing various surfaces from bacterial spore contamination (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add benzotriazole and an alkali metal carbonate buffer to the modified compositions of Nicolle B. These choices would have been obvious as the application of the same technique to a similar product in order to yield the same improvement, namely minimizing corrosion. Therefore claims 173-175 are obvious over Nicolle B in view of Masuda et al., Ames, and Berentsveig et al. or Nicolle B in view of Masuda et al., Ames, Dada et al., and Berentsveig et al.

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. 
The applicant presents data that they describe as a repeat of data that appears in an earlier filed affidavit. The sole affidavit filed January 21, 2020 provided log reduction values achieved for three sets of compositions that explore the impact of 
The applicant argues that Chen et al. do not teach their compositions for killing bacterial spores. Chen et al. teach their compositions for killing various bacteria and viruses. In addition, the recitation of bacterial spores by the applicant is as an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The composition rendered obvious by Chen et al. has all the instantly claimed components at the claimed proportions and ratios. Further, the applicant has provided no evidence that the composition rendered obvious by Chen et al. is incapable of killing bacterial spores.
	The applicant speculates that the addition of sulfuric acid to the composition of Chen et al. would be counter to its use on textiles. This argument is unsupported by the prior art which repeatedly provides compositions for textiles that include sulfuric acid (see McSherry et al. US PGPub No. 2013/0018099 and Weber et al. US PGPub No. 2005/227894).
	The applicant additionally argues that there is no reason to combine the teachings of Ames and Dada with Chen et al. All of these references are drawn to peracetic acid and/or hydrogen peroxide based disinfectants. For this reason their .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARALYNNE E HELM/           Examiner, Art Unit 1615                                                                                                                                                                                             
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615